Citation Nr: 0528017	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  98-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of May 
1997, by the Los Angeles, California, Regional Office (RO), 
which granted service connection for PTSD and assigned a 10 
percent disability rating.  The veteran appealed for a higher 
initial rating.  The veteran and his wife appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in January 2000.  A transcript of that hearing is of 
record.  

In March 2001, the Board remanded the case to the RO for 
further development.  In March 2004, the Board again remanded 
the case to the RO for still further procedural development.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for PTSD, the Board has characterized the issue in 
accordance with the holding of Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran failed, without good cause, to report for 
scheduled VA examinations in January 2003 and October 2003.  
These examinations were needed to determine whether he meets 
the schedular criteria for a higher rating for his service-
connected PTSD.  



CONCLUSION OF LAW

The veteran's claim for an initial disability rating in 
excess of 10 percent for PTSD must be denied as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.655(a), (b) (2004); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Additional letters were issued in April 
2003, August 2003, and December 2004.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical reports, VA examination reports, and Social 
Security Administration Records.  He has not identified any 
pertinent evidence that has not been obtained that is 
necessary to the adjudication of his claim.  The veteran was 
scheduled for numerous VA examinations during the course of 
his appeal.  However, he continually failed to report to 
them.  For example, a VA examination to evaluate his PTSD was 
scheduled in January 2003; the veteran was notified of the 
examination at the address of record, but he failed to appear 
for that examination.  That VA examination was rescheduled in 
October 2003, and the record reflects that the veteran was 
notified of the examination at a new address, without being 
returned thereafter.  The veteran did not appear for that 
examination.  The veteran was informed, in a November 2003 
SSOC that he had not reported for examination.  That SSOC 
also advised the veteran of the effect on a claim of failure 
to report for VA examinations.  There is no evidence that the 
veteran has contacted VA to request that the examination be 
rescheduled or to explain his failure to report..  

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); See also, Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Here, the Board finds 
that essentially, all available evidence that could 
substantiate the claim has been obtained, and that all 
relevant facts have been properly and sufficiently developed 
to the extent required by the VCAA.  Accordingly, VA's duty 
to assist in this case has been met.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II.  Factual background.

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in February 1997.  Submitted in support 
of the veteran's claim were medical records, dated from 
January 1994 through March 1997, including VA as well as 
private treatment reports, which reflect treatment for 
several disabilities, including a psychiatric disorder.  A 
private psychiatric evaluation, conducted in January 1994, 
reflects a diagnosis of major depression, severe, recurrent 
with psychotic features, and PTSD; he was assigned a global 
assessment of functioning score of 50.  A VA treatment 
report, dated in May 1995, indicates that the veteran was 
seen with complaints of hearing voices and difficulty 
sleeping.  The veteran reported having difficulty ever since 
his combat experiences in Vietnam; he also reported problems 
with nightmares, paranoia, flashbacks, and difficulty around 
people.  The pertinent diagnosis was PTSD, and he was 
assigned a GAF score of 40/50.  

On the occasion of a VA psychiatric examination in March 
1997, the veteran described several incidents which occurred 
during his period of service in Vietnam.  The examiner noted 
that the combat experience scale revealed a moderate degree 
of exposure to various types of combat experiences; and, on 
the Mississippi scale, the veteran received a score that was 
above the mean for those diagnosed with PTSD.  The pertinent 
diagnosis was PTSD, R/O bipolar disorder; a GAF score of 48 
was assigned.  The examiner stated, based upon the data, it 
was reasonably probable that the veteran did develop PTSD as 
a result of traumatic experiences while serving in Vietnam.  

By a rating action of May 1997, the RO granted service 
connection for PTSD; a 10 percent disability rating was 
assigned, effective February 10, 1997.  

VA progress notes, dated from December 1999 through January 
2000, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
PTSD.  During a clinical visit in January 2000, the veteran 
reported feeling stressed out; the assessment was PTSD.  

At a personal hearing in January 2000, the veteran indicated 
that he received treatment once a month for his PTSD.  The 
veteran testified that he had been awarded social security 
disability benefits based on his psychiatric disorder.  The 
veteran's wife noted that their relationship was pretty good; 
however, she also noted that the veteran went through what 
she referred to as "Dr. Jackal and Mr. Hyde" phases.  She 
further noted that the veteran had a tendency to become 
hostile; and, he had difficulty sleeping.  The veteran 
reported occasional suicidal ideations.  He stated that he 
had no friends.  The veteran also reported problems with 
recurrent depression and panic attacks, which were manifested 
by chest pains and palpitations.  The veteran related that he 
experienced frequent mood swings.  

The veteran was afforded a VA compensation examination in 
February 2000, at which time the examiner noted that the 
veteran was not a credible historian.  The examiner also 
noted that he reviewed all of the veteran's records.  The 
veteran complained of mood swings and paranoid schizophrenia.  
The veteran also reported experiencing flashbacks and 
hallucinations.  The examiner noted several inconsistencies 
in the veteran's reporting of his Vietnam experiences.  The 
veteran observed that the veteran reported panic attacks, but 
did not describe symptoms consistent with panic attacks.  It 
was noted that the veteran was incarcerated for 43 months, 
and was subsequently paroled in January 1994; however, he 
noted that, in March 1997, the veteran told the VA examiner 
that he was working in Las Vegas during those years.  
Following a mental status examination, the examiner stated 
that he saw no evidence whatsoever of PTSD; he noted that the 
veteran's primary claim was that he had schizophrenic-type 
symptoms, but there was also no objective evidence for 
schizophrenia.  Overall, the examiner opined that the veteran 
showed strong evidence of malingering.  The examiner 
concluded that there was no impairment due to PTSD or any 
other psychiatric illness.  

Received in May 2001 were VA outpatient treatment reports, 
dated from March 1997 to February 2002, show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including PTSD.  In February 2000, the 
veteran was seen at a behavioral medicine clinic for 
evaluation of complaints of hallucinations and flashbacks; he 
also admitted to problems with anger.  On mental status 
examination, the veteran had mild psychomotor agitation.  His 
affect was constricted, and mood was depressed.  The veteran 
admitted to flashbacks, but denied any delusions; he also 
denied any suicidal or homicidal ideations.  The assessment 
was substance induced mood disorder, substance induced 
psychosis, and history of PTSD; the GAF score was 35.  

Of record is a Social Security Administration (SSA) award 
decision, dated in January 1997, which show that the veteran 
was found to be disabled beginning September 30, 1995; his 
disability was found to be due to schizophrenic, paranoid and 
other functional psychotic disorders.  Attached to that 
decision were medical records, dated from January 1994 to 
February 2000, all of which were reported and discussed 
above.  

A VA examination to evaluate the veteran's PTSD was scheduled 
for January 14, 2003, but the veteran failed to report for 
that examination.  The record indicates that the veteran had 
moved.  In February 2003, a supplemental statement of the 
case was sent to the veteran; however, there is evidence that 
mail sent to the veteran's last known address was returned as 
undeliverable.  A VA computer printout, dated in June 2003, 
listed the veteran's address in Sandy, Utah.  Thereafter, by 
letter dated in August 2003, the veteran was advised that he 
was being scheduled for a VA examination; the record reflects 
that the veteran was notified of the examination at his new 
address in Sandy, Utah, without being returned thereafter.  
The veteran did not appear for that examination, which was 
scheduled in October 2003.  The veteran was informed, in a 
November 2003 SSOC that he had not reported for examination.  
That SSOC also advised the veteran of the effects on a claim 
of failure to report for VA examinations.  

Received in August 2003 were additional VA progress notes, 
dated from March 2002 through May 2002, reflecting treatment 
for several unrelated disabilities.  These records do not 
reflect any treatment for symptoms of PTSD.  


III. Legal analysis.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.10 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21. W here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).  

PTSD is currently rated 10 percent disabling pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2004).  

In this case, the veteran's original claim for compensation 
was filed in 1978.  In 1979, service connection 
(compensation) was denied for shortness of breath, back 
strain, a chest wall injury and a psychiatric disorder.  This 
constituted the denial of compensation for the original 
claim.  Thereafter, the veteran filed a claim for PTSD.  
Although this may have been the initial claim for service 
connection for PTSD, it was not the original claim for 
compensation.  38 C.F.R. § 3.160 (2005).  At best, this is an 
"other" original claim and the provisions of 38 C.F.R. 
§ 3.655 are applicable.

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc. And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
administrative regularity.  It is therefore presumed that 
timely notice of the October 2003 VA examination was sent to 
the veteran at his most recent address of record.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the veteran's 
failure to appear for his October 2003 VA examination.  The 
examination in this regard was necessary to determine the 
current severity of the service-connected PTSD.  As the 
record stood, there had not been provided an adequate basis 
for evaluating his claim for increase.  Consequently, as no 
such good cause has been shown, his claim for a higher rating 
must be denied as a matter of express VA regulation.  See 
3.655(b).  This is nondiscretionary, as evidenced by use of 
the word "shall" in this regulation.  

When, as here, disposition of the claim is based on the law, 
and not the facts of the case, the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for a rating higher than 10 percent for PTSD is 
denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


